Citation Nr: 0114804	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  98-09 647	                                   )
	DATE
                                                                                
)
                                                                                
)

                                                   On appeal 
from the
        Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


                                                        THE 
ISSUE

Entitlement to service connection for residuals of a torn 
meniscus of the right knee.


                                                  
REPRESENTATION

Appellant represented by:	AMVETS


                                    WITNESS AT HEARING ON 
APPEAL

The veteran


                                        

                                          ATTORNEY FOR THE 
BOARD

R. A. Seaman, Associate Counsel


                                                      
INTRODUCTION

The veteran had active military service from February 1976 to 
October 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for torn cartilage of 
the left and right knees, and asthma.  In his notice of 
disagreement to the March 1998 decision, the veteran stated 
that he did not wish to appeal the decision regarding service 
connection for asthma.

This case was previously before the Board in June 2000, at 
which time it was remanded for additional development.  After 
readjudicating the claim of service connection for a torn 
meniscus of the right knee, and with consideration given to 
the additional development, the RO issued a December 2000 
supplemental statement of the case which continued the 
previous denial of said claim.  This matter is now before the 
Board for further appellate consideration.

As a preliminary matter, the Board finds that the RO has 
complied with the directives of the June 2000 remand.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the Board remand, the RO issued a May 1999 
supplemental statement of the case which granted service 
connection for a meniscus tear and ligament instability of 
the left knee, and rated it 20 percent disabling.  In view of 
the foregoing, this issue of service connection for the left 
knee disability has been resolved and is not on appeal.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The 
veteran was provided a copy of the May 1999 supplemental 
statement of the case, and no communication from him was 
received thereafter regarding the grant of service connection 
for the left knee disability.  Absent a timely filed notice 
of disagreement regarding the assigned disability rating, the 
Board has no authority to proceed to a decision as to the 
propriety of the rating assigned.  Archbold v. Brown, 9 Vet. 
App. 124 (1996).

The veteran appeared at a personal hearing before the RO in 
August 1998.  A transcript of that hearing is of record.


                                                FINDING OF 
FACT

The veteran's right knee disability is causally related to an 
injury during active service.


                                             CONCLUSION OF 
LAW

Residuals of a torn meniscus of the right knee were incurred 
during active service. Veterans Claims Assistance Act, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000).


                  REASONS AND BASES FOR FINDING AND 
CONCLUSION

In his December 1997 application for disability compensation, 
the veteran reported that he sustained cartilage damage to 
both knees while he was stationed in Okinawa in March 1977.

The service medical records include a March 1977 clinical 
record showing that the veteran twisted his left knee while 
running.  The left knee condition was diagnosed as a sprain 
of the medial collateral ligament.  A May 1978 service 
medical record shows that he complained of constant left knee 
pain after sustaining a football injury approximately one 
year earlier.

The service medical records, to include a report of a 
separation examination, show no right knee injury or 
disability. 

Post-service medical records include a private medical report 
from K. B., M.D., which reveals that the veteran complained 
of bilateral knee pain in December 1997.  He reported to Dr. 
B. that he tore ligaments in both knees while playing 
football while on active duty.  He described increasing 
bilateral knee pain over the prior three weeks, with swelling 
and "giving out" of his knees.  The physician reported that 
ligament damage was suspected.

A December 1997 report of examination from another private 
physician, R. K., M.D., indicates that the veteran reported 
he had trouble with both knees since he injured them while on 
active duty.  Dr. K's impression was bilateral torn medical 
meniscus cartilage, left knee greater than the right.  The 
medical report indicates that the veteran underwent 
arthroscopic meniscectomy of the left knee in January 1998.

In April 1998 correspondence, Dr. K. reported that he had the 
opportunity to review the veteran's medical history and the 
service medical records reflecting diagnoses and treatment of 
his left knee injuries.  Dr. K opined that the veteran's 
history is "very clear" in that his problems, particularly 
with the left knee, began with the occurrence of the in-
service injury in March 1977.  The physician opined that the 
veteran's medical history and diagnoses were compatible with 
a torn medial meniscus cartilage in the left knee joint, and 
his knee problems had persisted since his separation from 
service.  Regarding the bilateral knee disorders, Dr. K 
reported:

[The veteran] clearly had a diagnosis made of medial 
collateral ligament tear [of the left knee] which has been 
established as Service related.  Furthermore, it is clear 
that he has had similar symptoms and problems with his right 
knee and we have diagnosed the same medial meniscus tear 
condition as being present in the right knee.  This should 
also be included as a service related injury.

At the August 1998 personal hearing, the veteran testified 
that the onset of his right knee pain was during boot camp.  
He reported that the pain subsided slightly after boot camp, 
and he "just lived with it."  He further testified that he 
reinjured his right knee at the same time he injured his left 
knee while playing football while on active duty.  He stated 
that both knees were examined when he first reported to the 
base clinic for treatment of same.  When asked if he 
remembered complaining of right knee pain at that time, he 
stated:  "No, I do not remember complaining about it, but I 
remember him telling me that both knees were bad; and, 
jokingly, which knee is the bad one was kind of like what he 
said, but the left knee was the one hurting at the time.  I 
cannot sit here and say that I remember which knee hurt all 
the time because there is no way to remember that".  When 
asked if he discussed his right knee pain during the in-
service clinical examination, the veteran testified "Yes, it 
was a casual talk, like we are doing right now."

The veteran presented for a VA medical examination of his 
left knee in October 1998, during which the physician 
reviewed the claims folder.  There is no indication that the 
right knee was examined but the physician noted that the in-
service left knee injury resulted in "persistent problems" 
ever since his separation from service.  The diagnosis was 
residual injury, left knee with meniscus tear.  The VA 
physician opined:

It is more likely than not, in reviewing the history of 
injury and the subsequent surgery, that the [in-service] 
medial collateral ligament strain [of the left knee], indeed, 
is the cause of his meniscus injury and consequently it is 
related.

The RO issued a May 1999 supplemental statement of the case 
which granted service connection for a meniscus tear and 
ligament instability of the left knee, and rated it 20 
percent disabling.  In the same decision, the RO continued 
the previous denial of service connection for a right knee 
disability, noting "a complete absence of objective medical 
findings in service, or until too long after discharge to 
support the claim."

As noted above, the claim of service connection for residuals 
of a torn meniscus of the right knee was previously before 
the Board in June 2000.  The Board remanded the appeal at 
that time to afford the veteran a VA orthopedic examination 
to determine the nature and etiology of his right knee 
disorder.

On VA medical examination in September 2000, the physician 
reviewed the claims folder, noting that some of the records 
therein "show at least there were some symptoms in the right 
knee back in the 1970s from his football injury."  The 
veteran reiterated that he experienced persistent pain and 
tenderness in the right knee over the past 20 years.  The VA 
examiner also reviewed Dr. K's medical reports, and noted the 
private physician's opinion that the right knee symptoms were 
related to injuries the veteran sustained while on active 
duty.  The veteran described his right knee symptoms as 
"chronic," and he continued to experience occasional 
aching, stiffness, and instability of the right knee.  It was 
noted that the veteran underwent arthroscopy of the right 
knee in 1999 for debridement of cartilage.  Objective 
examination was essentially negative, except for a slight 
amount of crepitation behind the kneecap and some looseness 
to anteroposterior testing.  The diagnosis was residual 
postoperative injury, right knee.  The physician concluded 
the examination report with the following:

In reviewing the records and reports, it is medically 
probable that [the veteran's] right knee problems are indeed 
service-connected and are probably related to the incidents 
in active service.

In a September 2000 letter, Dr. K. indicated that the veteran 
continued to have problems with his right knee originating 
from an initial service-related injury which occurred while 
the veteran was in the Marine Corps.  It was noted that the 
veteran had undergone arthroscopic surgery on the left and 
right knee, which showed a combination of ligament and 
cartilage related problems with degenerative arthritis in 
both knees.  Dr. K's September 2000 examination of the right 
knee showed a positive Lachman's test and a positive anterior 
drawer sign indicating incompetence of the anterior cruciate 
ligament mechanism.  In October 2000 correspondence, Dr. K. 
reported that he fitted the veteran for a knee brace.

Subsequent to the September 2000 VA examination, the veteran 
furnished a letter wherein he stated that said examination 
aggravated his right knee condition to such a degree that it 
became unstable after the examination, and caused him to miss 
four days of work.

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by VCAA.  The Board finds that requirements 
regarding notice, which must be provided to the veteran 
pursuant to the VCAA, have been satisfied by the statement 
and supplemental statements of the case provided to the 
veteran by the RO.  Pursuant to the directives of the Board's 
June 2000 remand, the veteran was afforded VA examination in 
September 2000, and a requested VA medical opinion has been 
rendered.  The RO has obtained his service medical records, 
reports generated on October 1998 VA examination, and 
opinions from VA and private physicians.  There is no 
indication of any additional medical records that have not 
already been obtained.  While the RO denied the claim as 
"not well grounded", in view of the favorable decision that 
follows, there is no prejudice to the veteran by proceeding 
with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Thus, the Board is satisfied that all relevant facts 
have been developed and there is no further duty to assist.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

In Savage v. Gober, 10 Vet. App. 488 (1997), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that the 
chronicity provision of 38 C.F.R.
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition, unless it is clearly 
attributable to intercurrent causes.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's precedent, lay observation is competent.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
finding of a diagnosis including the word "chronic."

If the chronicity provision is not applicable, service 
connection may still be granted under the continuity standard 
if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

While the service and post-service medical records on file do 
not show a chronic right knee disability until many years 
after service, competent opinions from private and VA 
physicians support the veteran's claim.  That is, the only 
two medical opinions that have addressed the contended nexus 
causally link his right knee disability to an injury during 
service.

The Board also finds that the veteran's testimony and 
statements regarding his in-service right knee trauma are 
entirely credible.  His testimony and descriptions of the 
occurrence and circumstances of the right knee injury while 
on active duty have remained consistent throughout the course 
of this appeal, and are supported by his treating physician 
and a VA physician.  There is no indication of an 
intercurrent right knee injury since the veteran's separation 
from service.

In view of the foregoing, the Board finds that the evidence 
supports the claim for service connection for residuals of a 
torn meniscus of the right knee.


                                                           
ORDER

Service connection for residuals of a torn meniscus of the 
right knee is granted.





                                           
________________________                                                 
                                                     R. F. 
WILLIAMS
                                       Member, Board of 
Veterans' Appeals



 

